Exhibit 10.3

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

RESTRICTED STOCK AWARD AGREEMENT — CEO/EVP/SVP

(GRANTED PURSUANT TO THE STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

2013 LONG-TERM INCENTIVE COMPENSATION PLAN)

Pursuant to the provisions of the Starwood Hotels & Resorts Worldwide, Inc. 2013
Long-Term Incentive Compensation Plan (the “Plan”), the Company has granted to
the individual (the “Participant”) named in the award notification (the “Award
Notification”), as of the date set forth in the Award Notification (the “Grant
Date”), a Restricted Stock Award for the number of shares of Restricted Stock
set forth in the Award Notification (the “Award”), upon and subject to the
restrictions, terms and conditions set forth in the Plan and this agreement (the
“Agreement”). References to employment with the Company shall include employment
with a subsidiary or affiliate of the Company. Capitalized terms not defined
herein shall have the meanings specified in the Plan.

1. Award Subject to Acceptance. The Award shall be accepted by the Participant
unless the Participant notifies the Company in writing by the date specified in
the Award Notification (which acceptance will satisfy the requirement for
execution and delivery of this Agreement by the Participant for purposes of
Section 7.2 of the Plan). If the Participant chooses not to accept the Award,
the Award will be immediately cancelled.

2. Rights as a Stockholder.

(a) Voting. The Participant shall have the right to vote the Shares comprising
the Award during the Restriction Period (as defined in Section 4).

(b) Dividends and Other Distributions. If any dividends are paid or other
distributions are made on the Shares comprising the Award during the Restriction
Period (as defined in Section 4), such dividends and other distributions shall
be credited for the account of the Participant. The dividends and other
distributions credited for the account of the Participant with respect to a
portion of the Award that becomes vested in accordance with Section 4 or
Section 5 shall be paid to the Participant, without interest, at the time
specified in Section 6. The Participant will forfeit any dividends and other
distributions credited for the account of the Participant with respect to any
portion of the Award that does not vest under Section 4 or Section 5.

3. Custody of Unvested Awards. The Shares comprising the Award shall be
registered to, or held by, the Company or its nominee in certificated or
uncertificated form until the Award vests in accordance with Section 4 or
Section 5.

4. Restriction Period and Vesting.

(a) In General. The Award shall vest as set forth in the Award Notification,
subject to the special vesting rules specified in subsections (b), (c), and
(d) below. The period of time from the Grant Date until the Award vests is
referred to as the “Restriction Period.” If portions of the Award vest at
different times, the Restriction Period shall be determined separately for each
such portion.



--------------------------------------------------------------------------------

(b) Disability or Death. If the Participant terminates employment with the
Company by reason of Disability or death on or after the six-month anniversary
of the Grant Date and before the Award has become fully vested, the Participant
shall become vested in the portion of the Award that has not previously become
vested on the date of such termination of employment. The effective date of a
Participant’s Disability shall be the date as of which the Participant is
determined to have a Disability pursuant to the terms of the Plan. The Committee
has the sole discretion to determine whether the Participant has terminated
employment with the Company by reason of Disability. If the Participant’s
employment with the Company terminates by reason of Disability or death prior to
the six-month anniversary of the Grant Date, the Participant shall forfeit any
unvested portion of the Award.

(c) Retirement. If the Participant terminates employment with the Company by
reason of Retirement (as defined below) on or after the six-month anniversary of
the Grant Date and before the Award has become fully vested, the Participant
will continue to vest in the Award following Retirement in accordance with the
vesting schedule set forth in the Award Notification, conditioned upon and
subject to the Participant’s compliance with following restriction: the
Participant will forfeit the portion of the Award that is not vested if, prior
to the date on which the Award becomes fully vested, the Participant accepts any
employment, assignment, position or responsibility, or acquires any ownership
interest (other than holding and making investments in common equity securities
of any corporation, limited partnership or other entity that has its common
equity securities traded in a generally recognized market, provided such equity
interest does not exceed 5% of the outstanding shares or equity interests in
such corporation, limited partnership or other entity) that involves the
Participant’s participation in a hotel and leisure company engaged in the
operation of owned hotels, management of hotels, franchising hotels, development
and operation of vacation ownership resorts or the marketing and selling of
vacation ownership interests, in each such case (i) in a state within 500 miles
of the Participant’s last (or immediately prior) worksite for the Company,
(ii) in the country in which the Participant worked for the Company, (iii) in
such country and any other country in which the Company does any of the
enumerated acts, or (iv) in any country of the world. A Participant shall be
considered to have terminated employment due to “Retirement” if the Participant
is at least age 60 and has completed at least five years of continuous
employment with the Company.

(d) Double Trigger Change in Control. Subject to Section 5 below, if, subsequent
to receiving a Replacement Award in accordance with Article 16 of the Plan, the
Participant’s employment with the Company or any of its subsidiaries (or their
successors in the Change in Control) is terminated within a period of two years
after a Change in Control either by the Participant for Good Reason or by the
Company, such subsidiary or such successor (as applicable) other than for Cause,
then the Replacement Award will vest with respect to 100% of the unvested
portion of the Replacement Award. The Committee shall determine whether a Change
in Control has occurred, and such determination shall be conclusive and binding
upon the Company and the Participant. For purposes of this Section 4(d), the
Participant’s employment shall be deemed to have been terminated following a
Change in Control by the Company, such subsidiary or such successor (as
applicable) other than for Cause or by the Participant for Good Reason if
(i) the Participant’s employment is terminated by the Company, such subsidiary
or such successor (as applicable) other than for Cause prior to a Change in
Control (whether or not a Change in Control ever occurs) and such termination
was at the request

 

2



--------------------------------------------------------------------------------

or direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control (an “Acquiring
Person”), (ii) the Participant terminates his employment for Good Reason prior
to a Change in Control (whether or not a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of an Acquiring Person, or (iii) the Participant’s employment is
terminated by the Company, such subsidiary or such successor (as applicable)
other than for Cause or by the Participant for Good Reason and such termination
or the circumstance or event which constitutes Good Reason is otherwise in
connection with or in anticipation of a Change in Control (whether or not a
Change in Control ever occurs). For purposes of any determination regarding the
applicability of the immediately preceding sentence, any position taken by the
Participant shall be presumed to be correct unless the Company establishes to
the Board by clear and convincing evidence that such position is not correct.

(e) Other Termination of Employment. If the Participant’s employment terminates
for any reason other than as specified in subsections (b), (c) or (d) above, the
Participant shall forfeit automatically the portion of the Award that is not
vested on the date of the Participant’s termination of employment.

(f) Definition of Cause. For purposes of subsection (d), “Cause” for termination
by the Company of the Participant’s employment shall mean (i) the willful and
continued failure by the Participant to substantially perform the Participant’s
duties with the Company after a written demand for substantial performance is
delivered to the Participant by the Board, which demand specifically identifies
the manner in which the Board believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has not
cured any such failure (which is capable of being cured) in all material
respects within ten (10) days of receiving such written demand, or (ii) the
willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s act, or failure to act, was in the best
interest of the Company, and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists.

(g) Definition of Good Reason. For purposes of subsection (d), “Good Reason” for
termination by the Participant of the Participant’s employment shall mean the
occurrence (without the Participant’s express written consent) after any Change
in Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the third sentence of subsection (d) (treating all
references in subparagraphs (i) through (vi) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in subparagraph (i), (v), (vi) or (vii) below,
such act or failure to act is corrected prior to the date of the Participant’s
termination of employment:

(i) the assignment to the Participant of any duties inconsistent with the
Participant’s status as a senior officer of the Company or a substantial adverse
alteration in the nature or status of the Participant’s responsibilities from
those in effect immediately prior to the Change in Control;

 

3



--------------------------------------------------------------------------------

(ii) a reduction by the Company in the Participant’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(iii) the relocation of the Participant’s principal place of employment to a
location more than 35 miles from the Participant’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Participant to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Participant’s present
business travel obligations;

(iv) the failure by the Company to pay to the Participant any portion of the
Participant’s current compensation, or to pay to the Participant any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, within seven (7) days of the date such compensation is due;

(v) either (A) the failure by the Company to continue in effect any compensation
plan in which the Participant participates immediately prior to the Change in
Control which is material to the Participant’s total compensation, including but
not limited to the Company’s stock option, bonus and other plans or any
substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or (B) the failure by the Company to continue
the Participant’s participation therein (or in such substitute or alternative
plan) on a basis not materially less favorable, both in terms of the amount or
timing of payment of benefits provided and the level of the Participant’s
participation relative to other participants, as existed immediately prior to
the Change in Control;

(vi) the Company’s (A) failure to continue to provide the Participant with
benefits substantially similar to those enjoyed by the Participant under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Participant was participating immediately prior to
the Change in Control, (B) taking of any other action which would directly or
indirectly materially reduce any of such benefits or deprive the Participant of
any material fringe benefit enjoyed by the Participant at the time of the Change
in Control, or (C) failure to provide the Participant with the number of paid
vacation days to which the Participant is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
or any employment agreement in effect at the time of the Change in Control;

(vii) any purported termination of the Participant’s employment (other than by
reason of death) which is not communicated by a written notice from the Company
to the Participant that (A) indicates the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provisions indicated and, for a termination for Cause, that
includes a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the Board at a meeting of
the Board which was called and held for the purpose of considering

 

4



--------------------------------------------------------------------------------

such termination (after reasonable notice to the Participant and an opportunity
for the Participant, together with the Participant’s counsel, to be heard before
the Board) finding that, in the good faith opinion of the Board, the Participant
was guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail, and (B) that is mailed
by United States registered mail, return receipt requested, postage prepaid,
addressed to the Participant at the most recent address furnished in writing by
the Participant to the Company or is delivered to such address; or

(viii) failure of the surviving entity in the Change in Control, on or prior to
the effective date of the Change in Control, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform the Agreement it if the Change in Control
had not taken place.

The Participant’s right to terminate employment for Good Reason shall not be
affected by the Participant’s incapacity due to physical or mental illness. The
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder.

For purposes of any determination regarding the existence of Good Reason, any
claim by the Participant that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist.

(h) Definition of Potential Change in Control. For purposes of subsection (g), a
“Potential Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following subparagraphs shall have occurred:

(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(ii) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(iii) any Person becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(iv) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(i) Definition of Person. For purposes of paragraph (h), “Person” shall have the
meaning given in Section 3(a)(9) of the Securities Exchange Act of 1934, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates (within the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934), (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same

 

5



--------------------------------------------------------------------------------

proportions as their ownership of stock of the Company.

(j) Definition of Replacement Award. For purposes of subsection (d), a
“Replacement Award” means an award (i) of the same type (e.g., time-based
restricted stock) as the Award, (ii) that has a value at least equal to the
value of the Award, (iii) that relates to publicly traded equity securities of
the Company or its successor in the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control or
is payable solely in cash, (iv) if the Participant is subject to U.S. federal
income tax under the Code, the tax consequences of which to such Participant
under the Code are not less favorable to such Participant than the tax
consequences of the Award, and (v) the other terms and conditions of which are
not less favorable to the Participant than the terms and conditions of the Award
(including the provisions that would apply in the event of a subsequent Change
in Control). A Replacement Award may be granted only to the extent it does not
result in the Award or Replacement Award failing to comply with or be exempt
from Section 409A of the Code. Without limiting the generality of the foregoing,
the Replacement Award may take the form of a continuation of the Award if the
requirements of the two preceding sentences are satisfied. The determination of
whether the conditions of this Section 4(j) are satisfied will be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.

5. Single Trigger Change in Control. Notwithstanding Section 4(d) above, if,
upon a Change in Control, the Participant does not receive a Replacement Award
in accordance with Article 16 of the Plan, then the Award will vest on a
pro-rata basis based on actual service during the aggregate Restriction Period,
and the Participant shall forfeit the remainder of the portion of the Award that
does not vest or has not previously become vested. The portion of the Award that
shall become vested shall be determined by multiplying the number of Shares
comprising the Award by a fraction, the numerator of which is the total number
of calendar days during which the Participant was employed by the Company during
the period beginning on the Grant Date and ending on the effective date of the
Change in Control and the denominator of which is ____, minus any Shares
comprising any portion of the Award that had previously become vested, rounded
down to the nearest whole number of Shares.

The Committee shall determine whether a Change in Control has occurred, and such
determination shall be conclusive and binding upon the Company and the
Participant.

6. Payment. On each of the following dates, the dividends and other
distributions credited to the account of the Participant pursuant to
Section 2(b) with respect to the vested portion of the Award as of such date (if
any, less any such amounts which became vested and were paid on an earlier date)
shall be paid to the Participant:

(a) Each of the vesting dates specified in the Award Notification;

(b) The date of the Participant’s death;

(c) The date of the Participant’s termination of employment; and

(d) The effective date of a Change in Control.

 

6



--------------------------------------------------------------------------------

To the extent that the dividends or other distributions payable to the
Participant were credited to the Participant’s account in the form of cash, the
Company shall make such payment in cash. Except as provided in the immediately
following sentence, to the extent that the dividends or other distributions
payable to the Participant were credited to the Participant’s account in the
form of Shares, the Company shall make such payment by causing its designated
broker to credit an account for the Participant with a number of Shares equal to
the number of Shares that became payable on such date, rounded down to the next
highest whole number of Shares, and shall make payment of any fractional Share
in cash with the amount of cash determined by multiplying the percentage of a
whole Share comprising such fractional share by the closing price of a Share on
the trading day immediately prior to the applicable payment date (or, in the
event of payment made on account of Change in Control, by the closing price of a
Share on the last trading day immediately prior to effective date of the Change
in Control). To the extent that the dividends or other distributions payable to
the Participant were credited to the Participant’s account in the form of Shares
and payment is made on or after the occurrence of a Change in Control in
circumstances in which Section 5 would have been applicable had the Participant
still been employed with the Company on the effective date of the Change in
Control, the Committee shall make such payment in cash and shall determine the
amount of cash by multiplying the number of Shares so credited to the
Participant’s account by the closing price of a Share on the last trading day
immediately prior to effective date of the Change in Control. The Company shall
pay all original issue or transfer taxes and all fees and expenses incident to
the delivery of any Shares to the Participant.

7. Additional Terms and Conditions of Award.

(a) Nontransferability of Award. The Award is not transferable except by will or
the laws of descent and distribution.

(b) Required Tax Payments and Withholding Shares. The Participant shall pay to
the Company all applicable federal, state, local or other taxes, domestic or
foreign, with respect to the Award (the “Required Tax Payments”). Unless other
arrangements are made with the consent of the Committee, all Required Tax
Payments will be satisfied by the Company withholding Shares otherwise to be
delivered to the Participant, having a Fair Market Value on the date the tax is
to be determined, sufficient to make the Required Tax Payments. The Company
shall withhold the whole number of Shares sufficient to make the Required Tax
Payments and shall make a cash payment to the Participant for the difference
between the Fair Market Value of the Shares withheld and the Required Tax
Payments on the date on which the portion of the Award giving rise to the
Required Tax Payments becomes vested or, in the case of dividends and other
distributions payable under Section 6, on the date on which such amounts giving
rise to the Required Tax Payments are paid (but if this would cause adverse
accounting then one less Share shall be withheld, and the Participant shall
provide the additional withholding that is required in cash).

(c) Compliance with Applicable Laws. If the listing, registration or
qualification of the Shares comprising the Award upon any securities exchange or
under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary in connection with the vesting of the
Award or the delivery of Shares hereunder, the Award shall not vest or the
Shares shall not be delivered, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained, free of any conditions not

 

7



--------------------------------------------------------------------------------

acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval. As a further condition precedent to the delivery of Shares comprising
any portion of the Award that becomes vested pursuant to Section 4 or Section 5
above, the Participant shall comply with all regulations and requirements of any
applicable regulatory authority and shall execute any documents that the Company
shall in its sole discretion deem necessary or advisable. The Committee shall be
permitted to amend this Agreement in its discretion to the extent the Committee
determines that such amendment is necessary or desirable to achieve compliance
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
guidance thereunder.

(d) Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan (which are incorporated herein by reference) and shall be
interpreted in accordance with the Plan. The Participant acknowledges receipt of
a copy of the Plan.

8. Miscellaneous Provisions.

(a) Meaning of Certain Terms. As used herein, the term “vest” shall mean no
longer subject to a substantial risk of forfeiture. References in this Agreement
to sections of the Code shall be deemed to refer to any successor section of the
Code or any successor internal revenue law.

(b) Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Participant, acquire any rights hereunder in accordance
with this Agreement or the Plan.

(c) Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to the Company or its designated
representative at corporate headquarters in Stamford, Connecticut, Attention:
Human Resources, and if to the Participant, to the address set forth for the
Participant on the records of the Company or to the Participant’s e-mail or
other electronic address with the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing by
(i) personal delivery, (ii) facsimile with confirmation of receipt, (iii) e-mail
or other electronic transmission to the Participant, (iv) mailing in the
United States mail, or (v) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery,
confirmation of receipt of facsimile transmission, one day after sending an
e-mail or other electronic transmission to the Participant, or receipt by the
party entitled thereto if by United States mail or express courier service;
provided, however, that if a notice, request or other communication is not
received during regular business hours, it shall be deemed to be received on the
next succeeding business day of the Company.

(d) Reform by Court or Severability. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.

 

8



--------------------------------------------------------------------------------

(e) Section 409A. Except as provided in paragraph (i) below, it is intended, and
this Agreement shall be construed, so that the Shares comprising the Award shall
be exempt from Code section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(6) and all other compensation payable under this Agreement
shall be exempt from Code section 409A pursuant to the exception for short-term
deferrals. Accordingly, to maximize the potential application of the exception
for short-term deferrals, each payment under the Agreement that is separately
determined and payable (for example, each individual dividend or distribution
provided for by Section 2(b)) shall be considered a separate payment for
purposes of Code section 409A.

(i) If any compensation payable under this Agreement constitutes deferred
compensation within the meaning of Code section 409A (for example, because a
delay in making payment causes the short-term deferral exception to not apply,
or because the scheduled time of payment pursuant to Section 2(b) does not
permit the short-term deferral exception to apply to one or more such payments,
and provided in any such case that the Participant is subject to taxation under
the Code), such compensation shall comply with the requirements of Code section
409A and the Department of Treasury regulations and other guidance thereunder
(collectively, “409A and Related Guidance”).

(ii) To the extent that Code section 409A is applicable to the Award under the
terms of paragraph (i) above, compliance with 409A and Related Guidance shall
include the following: (A) any provisions of this Agreement that provide for
payment of compensation that is subject to Code section 409A under paragraph
(i) above and that has vesting and payment triggered by the Participant’s
termination of employment shall be deemed to provide for vesting and payment
that is triggered only by the Participant’s “separation from service” within the
meaning of Treasury Regulation Section §1.409A-1(h) (a “409A Separation from
Service”), (B) if the Participant is a “specified employee” within the meaning
of Treasury Regulation Section §1.409A-1(i) on the date of his or her 409A
Separation from Service (with such status determined by the Company in
accordance with rules established by the Company in writing in advance of the
“specified employee identification date” that relates to the date of such
separation from service or, in the absence of such rules established by the
Company, under the default rules for identifying specified employees under
Treasury Regulation Section 1.409A-1(i)), such compensation shall be paid to the
Participant six months following the date of such 409A Separation from Service
(provided, however, that if the Participant dies after the date of such 409A
Separation from Service, this six-month delay shall not apply from and after the
date of the Participant’s death), and (C) to the extent necessary to comply with
Code section 409A, the definition of change in control that applies under Code
section 409A shall apply under this Agreement to the extent that it is more
restrictive than the definition of Change in Control that would otherwise apply.
In any case, where payment is delayed under clause (B) of the preceding
sentence, payment of the portion of the Award that was vested on the date of the
Separation from Service shall be paid on the date applicable under clause (B),
with the payment determined as if such date were the applicable payment date
under Section 6. The Participant acknowledges and agrees that the Company has
made no representation regarding the tax treatment of any payment under this
Agreement and, notwithstanding anything else in this Agreement, that the
Participant is solely responsible for all taxes due with respect to any payment
under this Agreement.

 

9



--------------------------------------------------------------------------------

(f) Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be construed in accordance with and
governed by the laws of the State of New York without giving effect to conflicts
of laws principles.

(g) Personal Data. By accepting the Award, the Participant has voluntarily
consented to the collection, use, processing and transfer of personal data about
the Participant, including the Participant’s name, home address and telephone
number, date of birth, social security or insurance number or other employee
identification number, salary, nationality, job title, details of the Award for
the purpose of managing and administering the Plan (“Data”). The Company and/or
its subsidiaries and affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and the Company and/or any of its
subsidiaries and affiliates may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan.

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC. By:  

/s/ Jeffrey M. Cava

 

Jeffrey M. Cava

  Executive Vice President & Chief Human Resources Officer

 

10